Review by certiorari of a determination of the Commissioner of Agriculture and Markets revoking petitioner’s milk dealer’s license and imposing a penalty for a violation of an order of the Commissioner as to the sales price of milk. No findings of fact were made by the Commissioner prior to the determination. On the argument, the Commissioner submitted proposed findings and asked that they be ordered filed nunc pro tunc as of a time prior to the determination. These proposed findings are wholly inadequate. They are mere recitals of evidence and do not state the facts found. Determination annulled, on the ground that there are no findings to support it, and matter remitted, with fifty dollars costs and disbursements to the petitioner. (Matter of Elite Dairy Products, Inc., v._ Ten Eyck, 271 N. Y. 488.) Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.